Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 14-2000

                        SEBASTIAN CHITIC REN,

                               Petitioner,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,*

                               Respondent.


   PETITION FOR REVIEW OF AN ORDER OF THE BOARD OF IMMIGRATION
                             APPEALS


                                  Before

                  Thompson, Kayatta, and Barron,
                          Circuit Judges.


     Hans J. Bremer and Bremer Law & Associates, LLC on brief for
petitioner.
     Benjamin C. Mizer, Acting Assistant Attorney General, Civil
Division, Mary Jane Candaux, Assistant Director, Office of
Immigration Litigation, and Aimee J. Carmichael, Trial Attorney,
Office of Immigration Litigation, United States Department of
Justice, on brief for respondent.


                            August 25, 2015



     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Loretta E. Lynch has been substituted for former
Attorney General Eric H. Holder, Jr., as the respondent.
           BARRON, Circuit Judge.        The petitioner, Sebastian Chitic

Ren, is a Guatemalan citizen who entered the United States in 1995.

In 2014, the Board of Immigration Appeals affirmed an Immigration

Judge's order removing Chitic from the United States for attempting

to obtain a more favorable immigration status by fraud.                 The Board

of   Immigration     Appeals     also        denied   Chitic's    request      for

cancellation of removal because it found that Chitic was ineligible

for such relief.        Chitic petitions for review, making three

arguments against the Board of Immigration Appeals's decision.                 We

reject each of Chitic's arguments and deny the petition for review.

                                        I.

           Chitic    argues    that     the     Immigration    Judge    violated

Chitic's due process rights when the Immigration Judge continued

Chitic's first removal hearing.          To support that argument, Chitic

asserts that the government failed to offer any evidence that he

was removable at that first hearing, and that due process therefore

required that the Immigration Judge terminate the proceedings

against him rather than continue them.            But even assuming there is

any force to the doubtful argument that the government should be

so   limited   in   developing   its     evidence,     "an    alien    must   show

prejudice in order to succeed on a due process claim."                 Santosa v.

Mukasey, 528 F.3d 88, 94 (1st Cir. 2008).             And here Chitic clearly

cannot.




                                      - 2 -
          The   record    makes   clear   that   the   Immigration    Judge

granted the continuance for Chitic's own benefit.            At Chitic's

first removal hearing, the government sought to admit a report

written by an immigration officer which claimed that Chitic had

confessed to submitting a fraudulent application for Temporary

Protected Status.1       By statute, "[a]ny alien who, by fraud or

willfully misrepresenting a material fact, seeks to procure . . .

a visa, other documentation . . . or other benefit provided under"

federal   immigration       law    is     removable.2         8      U.S.C.

§ 1182(a)(6)(C)(i).       Chitic objected to the admission of that

report, however, contending that there was reason to doubt the

accuracy of the author's account and that Chitic should be given

an opportunity to cross-examine him.

          In response to the objection, the Immigration Judge

allowed Chitic to testify and try to make a showing that there was

a problem with the report.    But, after hearing Chitic's testimony,



     1 Temporary Protected Status is a form of relief from removal
available to citizens of certain designated foreign countries.
See generally 8 U.S.C. § 1254a.        At the time of Chitic's
application, citizens of El Salvador were eligible for Temporary
Protected Status, but Guatemalan citizens like Chitic were not.
The government charged that Chitic had falsely claimed to be a
citizen of El Salvador in an effort to obtain Temporary Protected
Status despite not being entitled to it.
     2 Chitic does not deny that Temporary Protected Status
constitutes either "other documentation" or an "other benefit"
under   federal   immigration  law   within  the  meaning   of
§ 1182(a)(6)(c)(i).


                                  - 3 -
the Immigration Judge explained that he still believed that "the

weight of the evidence is that fraud was committed" by Chitic.

The Immigration Judge emphasized that he did not "for one moment

believe" Chitic that the report was incorrect.      Nonetheless, the

Immigration Judge decided to continue the proceedings so that he

could "nail this down to see, determine who's credible and who's

not here."    Thus, the Immigration Judge ordered the continuance so

that Chitic could cross-examine the officer who wrote the report,

as Chitic had asked to do.

             Given this record, the continuance clearly did not harm

Chitic.   The continuance increased his opportunity to challenge

the basis for his removal.    And while Chitic does contend that the

continuance gave the government a second chance it should not have

had to prove Chitic removable on the separate charge that he had

entered without inspection, Chitic was not ordered removed for

entering without inspection.       He was ordered removed for his

fraudulent Temporary Protected Status application.       The removal

order was thus based on the report that the continuance allowed

Chitic more of an opportunity to challenge.     Chitic's due process

argument must therefore fail.

                                  II.

             Chitic next argues that the Board of Immigration Appeals

erred in finding him removable based on the allegedly fraudulent




                                 - 4 -
Temporary Protected Status application.3             The Board of Immigration

Appeals found that "the record contain[ed] clear and convincing

evidence that [Chitic] misrepresented that he was a citizen of El

Salvador in order to obtain Temporary Protected Status." We review

the Board of Immigration Appeals's factual finding that Chitic had

committed fraud for substantial evidence.               See Budiono v. Mukasey,

548 F.3d 44, 48 (1st Cir. 2008).

                 The Board of Immigration Appeals relied for its fraud

finding on multiple immigration forms that Chitic signed and that

related to Temporary Protected Status.               Those forms claimed that

Chitic was a Salvadoran citizen even though he was not.                   And the

Board       of    Immigration    Appeals    explained   that   although    Chitic

disclaimed knowledge of the contents of some of those forms, he

admitted that he knew at least one of them -- what the Board called

an "appeal letter" -- contained the false citizenship claim when

he signed it.

                 Chitic challenges the Board's finding solely by pointing

to   some        contrary   evidence   in   the   record,   including     his   own

testimony that he was unaware of the contents of some of the forms

when he signed them.            But even Chitic admits in his brief to this



        3
       Chitic also argues that the Immigration Judge erred in
finding him removable for having entered the United States without
inspection. But the Board of Immigration Appeals relied solely on
the fraud ground in finding Chitic removable. For that reason, we
address only the fraud ground.


                                        - 5 -
Court that he testified, regarding the appeal letter, that "he

needed his work permit so he signed it, knowing that it said he

was Salvadoran."      That direct admission of fraud in pursuit of an

immigration benefit provides substantial evidence to sustain the

Board's finding that Chitic was removable for fraud under 8 U.S.C.

§   1182(a)(6)(C)(i).

                                      III.

            Finally, Chitic argues that the Board of Immigration

Appeals erred when it found him ineligible for a form of relief

known as cancellation of removal.            See id. § 1229b(b)(1)(A)-(D).

Chitic had the burden of proving his eligibility for that form of

relief.     See id. § 1229a(c)(4)(A).                Chitic's own testimony,

however, suggested that he had entered the United States on a

crewman's     visa,   which   would    have        made   him   ineligible     for

cancellation of removal.       See id. § 1229b(c)(1).             The Board of

Immigration    Appeals   agreed   with       the    Immigration    Judge     that,

because "it appear[ed] that [Chitic] entered the United States as

an alien crewman," Chitic had failed to meet his burden of showing

he was eligible for cancellation of removal.

            Chitic argues that what he calls the Board's "finding"

that he entered on a crewman's visa conflicts with the Immigration

Judge's separate finding -- which the Board of Immigration Appeals

did not address -- that Chitic was removable for having entered

the country without inspection.          As Chitic points out, an alien


                                  - 6 -
who   entered    the    United   States       without        inspection    would,   by

definition,     not    have   entered    on     a    crewman's    visa.      And,   in

consequence of that claimed conflict, Chitic asserts that the

Board's decision "def[ies] logic" and should be reversed for that

reason.

            But the Immigration Judge and the Board of Immigration

Appeals did not "find" that Chitic entered the United States on a

crewman's visa.         A fair reading of the record shows that the

Immigration Judge and the Board found only that, because it

"appeared" that Chitic had entered on a crewman's visa, Chitic had

not met his burden of proving his eligibility for cancellation of

removal.4       And    that   finding    was        wholly    consistent    with    the

Immigration Judge's separate finding that, because Chitic's means

of entry was unclear (in part "because of [Chitic's] inconsistent

statements" concerning his claim that he entered on a crewman's

visa), Chitic had also failed to meet his burden of proving that

he had not entered without inspection.                 See id. § 1229a(c)(2)(B).

The Board of Immigration Appeals thus did not act inconsistently




      4The Immigration Judge explained that he had sustained the
entry without inspection charge because "the burden of proof [was]
on" Chitic, and "he couldn't prove to me that he entered
otherwise." But as the Immigration Judge further explained, with
respect to cancellation of removal "the burden of proof is on him
again to show he's eligible . . . . And at this point he's not
carrying the burden of proof on that, either."


                                        - 7 -
when it found that Chitic did not meet his burden of proving that

he was eligible for cancellation of removal.

                               IV.

          For the foregoing reasons, we deny Chitic's petition for

review.




                              - 8 -